UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Amendment No. 2 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26525 BREDA TELEPHONE CORP. (Exact name of registrant as specified in its charter) Iowa 42-0895882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 East Main, P.O. Box 190, Breda, Iowa (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (712) 673-2311 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $16,692,252 as of June 30, 2009. The registrant's stock is not listed on an exchange or otherwise publicly traded, and the value of the registrant's stock for this purpose has been based upon the $547 per share redemption price of the registrant's stock as determined by its board of directors and that was in effect on June 30, 2009.In determining this value, the registrant has assumed that all of its directors and officers, including its chief executive officer, chief operations officer and chief financial officer, are affiliates, but this assumption shall not apply to or be conclusive for any other purpose. The number of shares outstanding of each of the registrant's classes of common stock as of March 1, 2010 was 26,032 shares of Class A and 4,819 shares of Class B. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the registrant's definitive proxy statement to be filed with the Securities and Exchange Commission with respect to the 2010 annual meeting of the shareholders of the registrant are incorporated by reference into Item 11 of Part III of this Form 10-K. Explanatory Note Breda Telephone Corp. (“Breda”) is filing this Amendment No. 2 to its Annual Report on Form 10-K for the fiscal year ended December 31, 2009 which was originally filed with the Securities and Exchange Commission on March 31, 2010 (the “Original 10-K") to amend the Original 10-K by substituting the Report of Independent Registered Public Accounting Firm in “Item 8 Financial Statements” for the Report of Independent Registered Public Accounting Firm contained in Item 8 in the Original 10-K. More specifically, this Amendment No. 2: a) adds and includes the now unqualified audit opinion of Kiesling Associates LLP in place of the qualified opinion filed with the Original 10-K.Other than the unqualified audit opinion for the years ending December 31, 2008, and December 31, 2009, there were no changes to the financial statements themselves; b) includes the audit opinion of Deloitte & Touche LLP for Breda’s outside equity investment, RSA #7 Limited Partnership (“RSA #7”); includes the 2008 audit opinion of Schenck SC for Breda’s outside equity investment, Spiralight Network, LLC; and includes the 2009 audit opinion of Schenck SC for Hilbert Communications, LLC as described in Note 4 to Breda’s financial statements.No opinion of either Deloitte & Touche LLP or Schenck SC was included in the Original 10-K; and c) includes audited financial statements for Breda’s outside equity investments, Iowa 8 Monona Limited Partnership (“RSA #8”), and Iowa RSA No. 9 Limited Partnership (“RSA #9”). Breda’s portion of RSA #8 is represented by its investment in West Iowa Cellular, Inc. as described in Note 4 to Breda’s financial statements. Note 4 to Breda’s financial statements reports Breda’s and its subsidiary, Westside Independent Telephone Company’s, combined 25% interest in West Iowa Cellular, Inc. West Iowa Cellular, Inc. is the 51% owner of West Iowa Cellular of Iowa Limited Partnership, which holds a 42.43% general partner interest in RSA #8. The original audit opinion was dated March 30, 2010.The audit opinion included in Amendment No. 1 to the Original 10-K was dated March 30, 2010 except for Note 4, which was dated May 28, 2010.In the report dated March 30, 2010 Kiesling expressed an opinion that they were unable to examine evidence regarding the investments and earnings of RSA #7, RSA #8, RSA #9, and Hilbert Communications.As of the date of this opinion, Kiesling was able to obtain audited financial statements for 2008 and 2009 supporting the Company’s investments in RSA #7, RSA #8, RSA #9, and Hilbert Communications as described in Note 4. Except with respect to the scope of the opinion, there were no changes to the March 30, 2010 audit opinion. Item 8. Financial Statements. Breda Telephone Corp. And Subsidiaries Breda, IA Consolidated Financial Statements For the Years Ended December 31, 2009 and 2008 1 BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA Contents Page Consolidated Financial Statements: Independent Auditor’s Reports 3 Consolidated Balance Sheets 8 Consolidated Statements of Income 9 Consolidated Statements of Stockholders’ Equity 10 Consolidated Statements of Cash Flow 11 Notes to Consolidated Financial Statements 12 Consolidated Financial Statements for RSA #8 31 Consolidated Financial Statements for RSA #9 46 2 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Breda Telephone Corporation and Subsidiaries Breda, Iowa We have audited the accompanying consolidated balance sheets of Breda Telephone Corporation (an Iowa corporation) and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of income, stockholders' equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We did not audit the 2009 financial statements of Hilbert Communications LLC (HC), Iowa RSA 7 LP (RSA #7), Iowa 8 Monona LP (RSA #8), and RSA No. 9 LP (RSA #9), or the 2008 financial statements of RSA #7, RSA #8, RSA #9, and Spiralight Network LLC (SN), the investments in which, as discussed in Note 4 to the financial statements, are accounted for by the equity method of accounting.The investments in HC, RSA #7, RSA #8, and RSA #9 were $3,446,578 at December 31, 2009 and the equity in their net income was $977,537 for the year then ended.The investments in RSA #7, RSA #8, RSA #9 and SN were $3,161,819 at December 31, 2008, and the equity in their net income was $1,134,097 for the year then ended.The financial statements of HC, RSA #7, RSA #8, RSA #9, and SN were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for HC, RSA #7, RSA #8, RSA #9, and SN, is based solely on the report of the other auditors. Except as discussed in the following paragraph, we conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as, evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our report dated March 30, 2010 we expressed an opinion that we were unable to examine evidence regarding the 2009 investments and earnings of HC, RSA #7, RSA #8, and RSA #9.As of the date of this opinion we were able to obtain audited financial statements for 2009 supporting the Company’s investments in HC, RSA #7, RSA #8, and RSA #9 as described in Note 4. 3 Table of Contents In our opinion the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Breda Telephone Corporation and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Kiesling Associates LLP West Des Moines, Iowa March 30, 2010 (except for Note 4, as to which the date is December 31, 2010) 4 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of RSA 7 Limited Partnership: We have audited the balance sheets of RSA 7 Limited Partnership (the “Partnership”) as of December 31, 2009 and 2008, and the related statements of operations, changes in partners’ capital, and cash flows for each of the two years in the period ended December 31, 2009. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our auditsincluded consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Partnership as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP August 9, 2010 5 Table of Contents INDEPENDENT AUDITORS' REPORT To the Members Spiralight Network, LLC Green Bay, Wisconsin We have audited the accompanying balance sheets of Spiralight Network, LLC as of December 31, 2008 and 2007 and the related statements of operations, members' equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Spiralight Network, LLC as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Schenck SC Certified Public Accountants April 20, 2009 6 Table of Contents INDEPENDENT AUDITORS' REPORT To the Members and Board of Directors Hilbert Communications, LLC and Subsidiaries Green Bay, Wisconsin We have audited the accompanying consolidated balance sheet of Hilbert Communications, LLC and Subsidiaries as of December 31, 2009 and the related consolidated statements of operations and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Hilbert Communications, LLC and Subsidiaries as of December 31, 2009, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/Schenck SC Certified Public Accountants March 16, 2010 7 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED BALANCE SHEETS December 31, 2009 and December 31, 2008 December 31, December 31, 2008 (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowances of $159,831 and $3,415,824 in 2009 and 2008, respectively Interest receivable Notes receivable, less impairment of $445,253 in 2008 - Inventory, at average cost Prepaid income taxes Other Deferred income taxes OTHER NONCURRENT ASSETS Marketable securities Investments in unconsolidated affiliates at equity Other investments at cost Goodwill PROPERTY, PLANT AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long-term debt $ $ Accounts payable Accrued taxes Other LONG-TERM DEBT, less current portion OTHER NONCURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, Class A - no par value, 5,000,000 shares authorized, 26,109 and 27,924 shares issued and outstanding at $547 and $509 stated values, respectively Common stock, Class B - no par value, 5,000,000 shares authorized, 4,742 and 2,927 shares issued and outstanding at $547 and $509 stated values, respectively Retained earnings MINORITY INTEREST TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED STATEMENTS OF INCOME For the Years Ended 2009 and 2008 For the Years Ended 2008 (Restated) OPERATING REVENUES $ $ OPERATING EXPENSES Cost of services Depreciation and amortization Selling, general, and administrative OPERATING INCOME OTHER INCOME (EXPENSES) Interest and dividend income Gain on sale of investments Gain or (Loss) on disposal of assets ) Interest expense ) ) Income from equity investments Gain or (Loss) on impairment of note receivable ) Other, net ) ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME BEFORE MINORITY INTEREST MINORITY INTEREST ) NET INCOME $ $ NET INCOME PER COMMON SHARE $ $ DIVIDENDS PER COMMON SHARE $ $ The accompanying notes are an integral part of these consolidated financial statements. 9 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock, A and B Class Retained Shares Amount Earnings Total Balance at December 31, 2007 $ $ $ Comprehensive income: Net Income Dividends paid ) ) Common stock redeemed, net ) ) ) Stated value stock adjustment ) Balance at December 31, 2008 Comprehensive income: Net Income Dividends paid ) ) Common stock redeemed, net - Stated value stock adjustment ) Balance at December 31, 2009 $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 10 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2009 and 2008 2008 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Minority interest ) Deferred income taxes Amortization of investment premium/discount - net Equity income in unconsolidated affiliates, net of distributions received of $1,831,455 and $2,529,549 in 2009 and 2008, respectively (Gain) or loss on disposal of property ) (Gain) or loss on impairment of note receivable ) Gain on sale of marketable securities ) ) Changes in assets and liabilities: (Increase) or decrease in assets ) Increase or (decrease) in liabilities ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from the sale of assets Purchase of marketable securities ) ) Purchase of equity investments ) ) Purchase of other investments - at cost ) ) Purchase of investment in a subsidiary ) - Proceeds from the sale of marketable securities Proceeds from the sale of other investments - at cost Proceeds from the receipt of principal on note receivable Issuance of notes receivable - ) Net cash used in investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term debt ) ) Proceeds from the issuance of long term debt - Common stock redeemed, net - ) Dividends paid ) ) Net cash provided by (used in) financing activities $ $ ) Net Increase in Cash and Cash Equivalents $ $ Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 11 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business The Breda Telephone Corporation (herein referred to as “the Company”) is a provider of telecommunications exchange and local access services, long distance services, cable television services and Internet services in a service area located primarily in western Iowa.The Company is also involved in retail sales of cellular equipment and service plans for cellular partnerships of which it owns interests, and sales of other telecommunications equipment. Basis of Presentation The accounting policies of the Company and its subsidiaries conform to accounting principles generally accepted in the United States of America.Management uses estimates and assumptions in preparing its consolidated financial statements.Those estimates and assumptions affect the reported amounts of assets, liabilities, revenues, and expenses, and the disclosure of contingent revenues and expenses.Telephone operations reflect practices appropriate to the telephone industry.The accounting records of the telephone companies are maintained in accordance with the Uniform System of Accounts for Class A and B Telephone Companies prescribed by the Federal Communications Commission (FCC) as modified by the state regulatory authority. The accounting records for the Company’s cable television operations are maintained in accordance with the Uniform System of Accounts for CATV Companies prescribed by the National Association of Regulatory Utility Commissioners. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its 100% owned subsidiaries, Prairie Telephone Co., Inc., Tele-Services, Ltd., and Westside Independent Telephone Company.The financial statements of Prairie Telephone Co., Inc. include the accounts of Prairie and its 100% owned subsidiary, BTC, Inc.All material intercompany transactions have been eliminated in consolidation.The consolidated financial statements also include the accounts of the Company’s 66 2/3% owned subsidiary, Carroll County Wireless, L.L.C. Cash Equivalents All highly liquid investments with a maturity of three months or less at the time of purchase are considered cash equivalents. Investments Marketable debt and equity securities bought and held principally for selling in the near future are classified as trading securities and carried at fair value.Unrealized holding gains and losses on trading securities are reported in earnings.Marketable debt and equity securities classified as available-for-sale are carried at fair value with unrealized holding gains and losses recorded as a separate component of stockholders’ equity. 12 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investments, (Continued) Debt securities for which the Company has both the positive intent and ability to hold to maturity are classified as held-to-maturity and are carried at amortized cost. The Company uses the specific identification method of computing realized gains and losses. Nonmarketable equity investments, over which the Company has significant influence or a 20% ownership, are reflected on the equity method. Other nonmarketable equity investments are stated at cost. Inventory Inventory includes both merchandise held for resale and material and supplies.Merchandise held for resale is recorded at the lower of cost or market with cost determined by the average cost method.Materials and supplies, used in the construction of the Company’s facilities to provide telecommunications services, are recorded at average cost. Goodwill Goodwill is deemed to have an indefinite life and is stated at the lower of cost or fair value.The asset is subject to periodic impairment tests. Property, Plant and Equipment Telephone and cable television plant are capitalized at original cost including the capitalized cost of salaries and wages, materials, certain payroll taxes and employee benefits. The Company provides for depreciation for financial reporting purposes on the straight-line method by the application of rates based on the estimated service lives of the various classes of depreciable property.These estimates are subject to change in the near term. Renewals and betterments of units of property are charged to telephone and cable television plant in service.When plant is retired, its cost is removed from the asset account and charged against accumulated depreciation less any salvage realized.No gains or losses are recognized in connection with routine retirements of depreciable property. Repairs of other property, as well as renewals of minor items of property are included in plant specific operations expense.A gain or loss is recognized when other property is sold or retired. 13 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Long-Lived Assets The Company would provide for impairment losses on long-lived assets when indicators of impairment are present and the estimated undiscounted cash flows to be generated by those assets are less than the assets’ carrying amount.Based on current conditions, management does not believe any of its long-lived assets are impaired. Income Taxes Income taxes are accounted for using a liability method and provide for the tax effects of transactions reported in the consolidated financial statements including both taxes currently due and deferred.Deferred taxes are adjusted to reflect deferred tax consequences at current enacted tax rates.Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.Significant components of the Company’s deferred taxes arise from differences between the book and tax basis of plant assets, certain investments, receivables and goodwill.The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible, when the assets and liabilities are recovered or settled. Revenue Recognition The Company recognizes revenues when earned regardless of the period in which they are billed.The Company is required to provide telephone service to subscribers within its defined service territory.Local network, Internet and cable television service revenues are recognized over the period a subscriber is connected to the network.Network access and long distance service revenues are derived from charges for access to the Company’s local exchange network.The interstate portion of access revenues is based on an average schedule settlement formula administered by the National Exchange Carrier Association (NECA), which is regulated by the FCC.The intrastate portion of access revenues is billed based upon the Company’s tariff for access charges filed with the Iowa Utilities Board (IUB).The charges developed from these tariffs are used to bill the connecting long distance provider and revenues are recognized in the period the traffic is transported based on the minutes of traffic carried.Long distance revenues are recognized at the time a call is placed based on the minutes of traffic processed at contracted rates.Cellular sales and commission revenues are recognized at the time of customer activation. The Company uses the reserve method to recognize uncollectible customer accounts. Fair Value Measurements Recent accounting guidance for financial assets and liabilities presented at fair value defines “fair value”, establishes a framework for measuring fair value, and expands disclosures related to fair value measurements.The guidance does not expand the use of fair value measurements in financial statements, but rather standardizes its definition and application in generally accepted accounting principles.The guidance provides for the use of three levels of input in determining fair value measurements.(Level 1 – quoted market prices; Level 2 – observable inputs of quoted market prices for similar or inactive items; and Level 3 – unobservable inputs.)The company deferred until January 1, 2009 the adoption of this guidance for all non-financial assets and liabilities that are recognized or disclosed on a non-recurring basis.This includes goodwill, intangibles and non-financial long-lived assets that are measured at fair value in impairment testing. 14 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Reclassifications Certain reclassifications have been made to the 2008 consolidated financial statements to conform with the 2009 presentation.More specifically, with the purchase of an additional one-third interest in Carroll County Wireless, L.L.C. in January 2009, Breda owns a 66 2/3% interest in Carroll County Wireless, L.L.C as of December 31, 2009.Prior to 2009, this investment had been accounted for using the equity method.In order to conform with the 2009 presentation, Breda’s 33.33% interest in Carroll County Wireless at December 31, 2008 is also presented in the financial statements using the consolidation method. The table below outlines the effect of these changes to the financial statements: Difference Total assets $ Total liabilities and equity Difference Operating revenues $ Operating expenses Operating income Income before income taxes NOTE 2. MARKETABLE SECURITIES The amortized cost and fair value of held-to-maturity securities are: Gross Gross Unamortized Unrealized Unrealized Fair Cost Gains Losses Value December 31, 2009 Held-to-Maturity: Municipal bonds $ $ $ ) $ Government securities ) $ $ $ ) $ December 31, 2008 Held-to-Maturity: Municipal bonds $ $ $ ) $ Government securities ) $ $ $ ) $ Amounts classified as: Current $ $ Noncurrent Total $ $ 15 Table of Contents BREDA TELEPHONE CORPORATION AND SUBSIDIARIES BREDA, IOWA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 2. MARKETABLE SECURITIES (Continued) The amortized cost and fair value of marketable debt securities at December 31, 2009, by contractual maturity are shown below.Expected maturities may differ from contractual maturities because the issuers of the securities may have the right to prepay obligations without prepayment penalties. Unamortized Cost Fair Value Due in one year or less $ $ Due after one year through three years Due after three years through five years Due after five years $ $ Management evaluates the need for recording an other than temporary impairment for these investments annually.Based on the nature and financial information available for each individual investment, the length of time and extent of its fair value being below cost (generally less than twelve months at December 31, 2009) and the Company’s ability and intent to hold the investments for a sufficient time to allow for the recovery of the cost of the investment, an other than temporary impairment has not been recognized as of December 31, 2009. Investments measured at fair value are valued at level one in the fair value hierarchy. NOTE 3. NOTE RECEIVABLE Notes receivable consist of the following: December31, December31, Spiralight Network, LLC - 8.5% - Less impairment - ) - Less current portion - ) $
